NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                    MAY 17 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JESUS BENJAMIN VEGA-REYNOSO,                      No. 13-73408

               Petitioner,                         Agency No. A030-462-657

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 13, 2016**
                               San Francisco, California

Before: McKEOWN, SACK***, and FRIEDLAND, Circuit Judges.

         Petitioner Jesus Benjamin Vega-Reynoso appeals the decision of the Board

of Immigration Appeals (“BIA”) finding him removable and ineligible for

cancellation of removal because he had been convicted of an aggravated felony.
         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
            The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
See 8 U.S.C. § 1227(a)(2)(A)(iii); 8 U.S.C. § 1229b(a). We have jurisdiction

under 8 U.S.C. § 1252(a)(2)(D), and we deny the petition.

      Vega-Reynoso argues that the agency erred in finding that the Government

met its burden to show that his conviction under Nevada Revised Statute § 453.321

qualifies as an aggravated felony. We disagree. The Immigration Judge and the

BIA properly relied on the judgment and indictment to find that he had been

convicted of unlawful sale of a controlled substance. See Descamps v. United

States, 133 S. Ct. 2276, 2281 (2013). Contrary to Vega-Reynoso’s argument that

the judgment was ambiguous as to which statutory subsection he was convicted

under, the judgment explicitly identified that Vega-Reynoso was guilty of

“unlawful sale of a controlled substance.” The judgment also specified that Vega-

Reynoso had pled guilty to the crime “charged in the Information,” and the

Information in turn clarified that the charge was for possession and sale of

methamphetamine. Cf. United States v. Vidal, 504 F.3d 1072, 1087 (9th Cir.

2007) (en banc) (declining to consider the indictment in order to clarify the offense

to which the defendant pled guilty because the judgment did not contain “the

critical phrase ‘as charged in the Information’” (quoting Li v. Ashcroft, 389 F.3d

892, 898 (9th Cir. 2004))).

                                          2
      Because, as the BIA correctly found, the judgment did not merely recite the

title of the statute of conviction, Vega-Reynoso’s reliance on Vidal, 504 F.3d at

1088, is unavailing. Instead, the record of conviction documents relied on by the

agency establish that Vega-Reynoso’s conviction corresponds to the generic

definition of a drug trafficking crime, see Lopez v. Gonzales, 549 U.S. 47, 53-54

(2006); United States v. Valdavinos-Torres, 704 F.3d 679, 692 (9th Cir. 2012), and

thus qualifies as an aggravated felony under 8 U.S.C. § 1101(a)(43)(B). See

Rendon v. Mukasey, 520 F.3d 967, 975-76 (9th Cir. 2008).

   Petition DENIED.




                                          3